Citation Nr: 9931831	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  96-14 798 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for pterygium of the 
right eye.

2.  Entitlement to service connection for psoriasis.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to an increased evaluation for anxiety 
disorder, rated as noncompensable from June 5, 1991, and as 
10 percent disabling from February 28, 1997, on appeal from 
the initial grant of service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The appellant had active service from April 1969 to April 
1971 and from December 1990 to June 1991.  He also has had a 
long period of Reserve service.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal as a result of rating decisions in July 1995 
and August 1997 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico. 

In the veteran's VA Form 9 received in March 1996, he claimed 
entitlement to a total rating for compensation purposes based 
on individual unemployability.  This issue is referred to the 
RO appropriate action.

The RO has addressed the hypertension claim solely on the 
basis of in- service aggravation, and the Board will do 
likewise.  However, from his assertions in the VA Form 9, it 
appears that the veteran may also be claiming service 
connection for hypertension secondary to service connected 
anxiety disorder.  The RO is requested to also take 
appropriate action on this matter.

The increased rating issue is addressed in the remand 
appended to this decision.


FINDINGS OF FACT

1.  Recurrent pterygium involving the right eye was first 
manifested in service.

2.  The veteran's hypertension had its onset several years 
after the initial period of service and preexisted the 
veteran's second period of service.

3.  The veteran's preexisting hypertension did not undergo 
increase in severity during the second period of service from 
December 1990 to June 1991.

4.  The veteran's psoriasis had its onset several years after 
the first period of service and preexisted the veteran's 
second period of service.

5.  The preexisting psoriasis did not undergo increase in 
severity during the second period of service.


CONCLUSIONS OF LAW

1.  Recurrent pterygium of the right eye was incurred in 
service.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991).

2.  The claims for service connection for psoriasis and 
hypertension are not well grounded, and there is no further 
duty to assist the appellant in developing facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background.

The service medical records for the first period of service 
are not available.

VA outpatient records disclose treatment for a recurrent 
pterygium of the right eye during 1971 and 1972 beginning in 
May 1971.  

In June 1971, the veteran had a short period of VA 
hospitalization for excision of a pterygium of the right eye.    

On an official examination for Reserve purposes in April 
1979, the veteran's blood pressure was 140/78 and pterygium 
of the right eye was noted.  His skin was described as 
normal.  

In March 1980, Domingo Cordero Rivera, Md. reported that the 
veteran had allergic rhinitis and essential hypertension and 
that hikes and mile running were not advised. 

On an official examination in September 1982, the veteran's 
blood pressure was 110/80 and his skin was described as 
normal.  In May 1985, his blood pressure was 140/90 and it 
was reported that he had hypertension for the last five 
years.  An outpatient report in June 1984 disclosed blood 
pressure readings of 150/100 and 152/94.  It was reported 
that elevated blood pressure was first noted five years ago 
in a routine checkup.

On a report of medical history, dated in September 1986, in 
conjunction with an official examination for Reserve 
purposes, arterial hypertension of approximately six years 
evolution was reported.  A history of recurrent pterygium of 
the right eye was also reported as was psoriasis which was 
limited to the elbow areas.  On examination in June 1990, 
history of right pterygium, operated on four times, was 
reported.

In December 1990, Luis Sanchez Bonilla, M.D., reported that 
the veteran had moderate to severe hypertension for about 10 
years.  Blood pressure of 169/98 was recorded.

In early January 1991, during the second period of service, 
the veteran was evaluated for hypertension.  Blood pressure 
reading of 162/98, 160/98, and 152/90 were recorded.  He was 
found to be deployable.  On a chronological record of medical 
care, dated May 16, 1991, the veteran reported that he had a 
rash, skin infection, or sores and that he had recurring 
thoughts about his experiences during Desert Shield/Desert 
Storm.  Hypertension and a rash on the elbows were noted.  On 
the examination for demobilization in May 1991, a rash on the 
elbows was noted and his blood pressure was 114/76.  On an 
examination prior to discharge in June 1991, the veteran's 
blood pressure was 134/78 and his skin was described as 
normal. 

VA outpatient records disclose the veteran was seen from May 
1991 to 1993 with psychiatric complaints.  In October 1993, 
his hypertension was diagnosed by history.  In November 1993, 
it was reported that he had uncontrolled blood pressure.

In August 1994, the RO again attempted to obtain the complete 
medical records for the period of service from April 1969 to 
April 1971.  The RO was advised that the veteran had turned 
in these records in August 1994 to the Mayaguez Satellite 
clinic.  Medical records received from "VAO Mayaguez" did 
not include these records.

VA outpatient treatment records in September 1994 show 
treatment for psoriasis of the elbows.  A consultant reported 
that the veteran had a history of psoriasis of the back, 
knees, elbows and lower legs since the Persian Gulf War.

The veteran underwent VA hospitalization in August and 
September 1994 principally for psychiatric treatment.  During 
this admission, it was reported that he had arterial 
hypertension which became worse when he was anxious.  He was 
also treated for psoriasis.

Legal Analysis.

In making a claim for service connection for a disorder, the 
claimant has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
The United States Court of Appeals for Veterans Claims 
(Court) has defined the term "well-grounded claim" as a 
"plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  The Court has further noted that 
"[a]lthough the claim need not be conclusive, the statute 
provides that it must be accompanied by evidence."  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992); 38 U.S.C.A. § 5107(a) 
(West 1991).  Moreover, the Court has stated that "[t]he 
quality and quantity of the evidence required to meet this 
statutory burden . . . will depend upon the issue presented 
by the claim."  Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  Where the issue in a case is factual, competent lay 
evidence may suffice; however, "where the determination 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Id. at 93.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999). 
With chronic disease shown as such in service or within the 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (1999).

A claim for service connection requires three elements to be 
well-grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  This 
third element may be established by the use of statutory 
presumptions.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Truthfulness of the evidence is presumed in determining 
whether a claim is well-grounded.  Id. at 504.

Establishing service connection for a disability based on 
"aggravation" requires (1) the existence of a current 
disability; (2) the existence of a disease or injury prior to 
service, and (3) an increase in the disability resulting 
from, or the severity of, the preexisting disease or injury 
during service that is sufficient to raise a legal 
presumption of aggravation of the preexisting disease or 
injury.  

When a disorder had its onset is a medical question involving 
medical evidence for its resolution, and therefore "competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required" to establish a well-grounded claim 
for service connection on a direct basis.  Grottveit, 5 Vet. 
App. at 93.

Prior to evaluating these claims for service connection, the 
Board notes the extensive efforts to obtain the service 
medical records for the first period of service.  Despite 
these efforts, they remain unavailable.

The veteran has contended that he developed pterygium during 
his first period of service and underwent surgery on two 
occasions during service.  Although the medical records are 
not available, there is medical evidence shortly after 
service of the existence of a pterygium of the right eye.  
This evidence also refers to two previous surgeries for the 
disorder.  The veteran underwent surgical another excision of 
the pterygium, this time, shortly after service, and 
according to the subsequent medical evidence, may have 
undergone still another surgery.  With application of the 
benefit of the doubt rule, the Board concludes that recurrent 
pterygium of the right eye was first manifested in service.  
The claim is allowed.

With regard to the claims for service connection for 
hypertension and psoriasis, the veteran claims aggravation as 
a result of his service in the Persian Gulf.  The medical 
evidence of record establishes that both of these 
disabilities had their onset several years after the initial 
period of service.  For example, private medical reports 
indicate that he developed hypertension around 1980.  In 
December 1990, at the time of his entrance into his second 
period of active duty, a private physician indicated that he 
had had moderate to severe hypertension for about 10 years.  
Psoriasis of the elbows was first noted in September 1986, on 
a report of medical history.  

The veteran argues his high blood pressure was under control 
before the second period of service and it is no longer under 
control.  To establish aggravation of a pre-existing 
disorder, there must be an increase in severity of the 
preexisting disease or injury during service that is 
sufficient to raise a legal presumption of aggravation.  In 
this case, a review of the medical records for the second 
period of service discloses that blood pressure readings were 
initially elevated, but, thereafter, readings were well 
within normal limits.  Therefore, the evidence does not 
establish the preexisting hypertension increased in severity 
during the period of service from December 1990 to June 1991.  
Further, he has presented no competent evidence that any 
subsequent increase in severity was the result of service.  
Accordingly, this claim is not well grounded.

The veteran has also claimed that although he had psoriasis 
prior to service, it was limited to his elbows, but that the 
post service evidence shows that it involvement of his back, 
knees and lower legs.  The service records do show that in 
May 1991, a rash on his elbows was noted.  There was no 
evidence, however, of any increase during service, including 
a spread of the psoriasis to other parts of the body.  
Further, he has presented no competent evidence that any 
subsequent increase in severity was the result of service.  
Accordingly, this claim is not well grounded.

In Epps v. Brown, 9 Vet. App. 341 (1996), the Court stressed 
that Robinette v. Brown, 8 Vet. App. 69 (1995), held that 
38 U.S.C.A. § 5103(a) imposes an obligation upon the 
Secretary to notify an individual of what is necessary to 
complete the application in the limited circumstances where 
there is an incomplete application which references other 
known and existing evidence.  The Court found in Epps, 
however, that the appellant's application was not incomplete 
and the VA was not on notice of the existence of any evidence 
which would have made the claim plausible.  In this case, the 
appellant has not put the VA on notice of the existence of 
any additional evidence pertaining to any of the disabilities 
which would have made these claims plausible.



ORDER

Service connection for recurrent pterygium of the right eye 
is granted.

The claims for service connection for hypertension and 
psoriasis are not well grounded and are denied.


REMAND

The veteran claims increased severity of his psychiatric 
disorder.  In so doing, he has satisfied the initial burden 
of presenting a well grounded claim.  Proscelle v. Derwinski, 
2 Vet.App. 629, 632 (1992).  Not all relevant evidence, 
however, has been associated with the claims file.  According 
to the July 1996 report from the Commonwealth of Puerto Rico 
State Insurance Fund Corporation, he was receiving Social 
Security (SSA) benefits for disability.  From this and other 
evidence in the record, it appears that he was receiving 
these benefits based on psychiatric disability.  Obviously, 
the SSA decision, and supporting medical documents, will shed 
light on the nature and severity of psychiatric disability. 
These records should be obtained. 

In addition, the more recent medical records show that some 
psychiatric dysfunction may be due to cerebral and cerebellar 
atrophy of the brain.  In this regard, in January 1999, a VA 
psychiatrist opined that the veteran's brain pathologies 
could explain his reported mood and behavioral changes since 
service in the Persian Gulf War.  The Board requires opinion 
as to the degree of psychiatric impairment that is due solely 
to the service connected anxiety disorder before that 
disorder can be properly rated.

Accordingly, the case is REMANDED for the following:

1.  The RO should obtain all records of 
the veteran's psychiatric treatment from 
early 1997 to the present time, and 
associate those records with the claims 
file.

2.  The RO should obtain the veteran's 
SSA decision, and all supporting medical 
documents, and associate these records 
with the claims file.

3.  The veteran should then be examined 
by a Board of two consisting of a VA 
psychiatrist and a VA psychologist.  The 
purpose of the examination is to 
determine the degree of impairment due 
solely to the service connected anxiety 
disorder.  All tests and studies 
necessary to identify any other 
psychiatric disorder or disorders, to 
include the aforementioned organic brain 
disorder, should be undertaken prior to 
the examination.  Following the 
examination, the examiners should jointly 
provide opinion, to the extent possible, 
as to the degree of social and industrial 
impairment due to the anxiety disorder, 
to the exclusion of any other psychiatric 
disorder.  The examiners are also 
requested to identify, again to the 
extent feasible, the signs and symptoms 
of the anxiety disorder.  The claims file 
and a copy of this remand must be made 
available to the examiners, and this fact 
should be stated in the examination 
report.

4.  When this development is completed, 
the RO should readjudicate the claim.  If 
the benefits sought are not granted, the 
case should be returned to the Board 
after the completion of all necessary 
procedures.

5. This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Veterans Appeals for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 
1996)(Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs 
to provide expeditious handling of all 
cases that have been remanded by the 
Board and by the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 

